Citation Nr: 1230003	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-10 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar spine disability, rated 0 percent prior to May 15, 2008; 20 percent from May 15, 2008, to December 19, 2010; and 40 percent since December 20, 2010.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the Board in September 2010.  In November 2010, the Board remanded the Veteran's claims for additional development.

The issue of entitlement to service connection for a right knee disability was raised at the September 2010 hearing before the Board.  Although the Board referred that issue to the Agency of Original Jurisdiction (AOJ) in a November 2010 remand, no action has been taken on that issue.  Therefore, the issue of entitlement to service for a right knee disability is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 15, 2008, the Veteran's lumbosacral spine disability was manifested by forward flexion to 90 degrees; muscle spasm, guarding, and localized tenderness not resulting in an abnormal gait was not shown; and abnormal spinal contour or vertebral body fracture with loss of 50 percent or more height was not shown.  

2.  From May 15, 2008, to December 19, 2010, the Veteran's lumbosacral spine disability was manifested by functional impairment that equated to forward flexion limited to no less than 70 degrees; favorable ankylosis of the thoracolumbar spine was not shown.  

3.  Since December 20, 2010, the Veteran's lumbosacral spine disability has been manifested by functional impairment that equates to forward flexion limited to no less than 30 degrees; unfavorable ankylosis of the thoracolumbar spine is not shown.  


CONCLUSIONS OF LAW

1.  Prior to May 15, 2008, the criteria for a compensable rating for a lumbosacral spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2011).

2.  From May 15, 2008, to December 19, 2010, the criteria for a rating in excess of 20 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2011).

3.  Since December 20, 2010, the criteria for a rating in excess of 40 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters May 2006, February 2007, November 2008, August 2009, and November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his service-connected thoracolumbar spine disability warrants ratings higher than those assigned during the appeal period at issue.

The Veteran was scheduled for a VA examination to assess the nature and severity of his service-connected thoracolumbar spine disability in September 2006.  However, the Veteran failed to report for that examination. 

At a January 2008 VA examination, the Veteran reported daily back pain and stiffness which had progressively worsened.  The Veteran denied urinary and fecal incontinence.  Physical examination of the thoracic sacrospinals revealed no evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was evidence of pain.  Inspection of the spine revealed that the Veteran's posture was normal and symmetrical in appearance.  The Veteran ambulated with a normal gait.  Range of motion testing of the lumbosacral spine revealed flexion to 90 degrees, left and right lateral rotation to 30 degrees, right and left lateral flexion to 30 degrees, and extension to 30 degrees with no additional loss of motion on repetitive testing.  X-rays of the lumbar spine revealed straightening of the spine and mild narrowing.  The examiner noted that the Veteran was laid off in December 2007 and therefore the service-connected spine disability had no effect on his usual occupation.  

At a December 2009 VA examination, the Veteran reported low back pain radiating to the right lower extremity.  He denied incapacitating episodes of back pain in the past twelve months.  Range of motion testing of the lumbosacral spine revealed flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation to 30 degrees with reports of pain at the end ranges of motion.  The examiner indicated that the Veteran had pain and lack of endurance but no additional limitation of the range of motion with repetitive motion.  The examiner noted that there was tenderness, guarding, and straightening of the lumbar lordosis on physical examination of the spine.  Sensory examination revealed decreased sensation on the right at L4 distribution.  X-rays of the lumbosacral spine revealed moderate degenerative disc disease at L5-S1 with retrolisthesis.  The examiner reported that the Veteran was employed as a chef which aggravated his pain due to bending and lifting.  

At a September 2010 hearing before the Board, the Veteran testified that he experienced back pain particularly when lifting or bending.  The Veteran indicated that he uses Ibuprofen for his back pain.  He reported that he missed two weeks of work in 2008 due to his back and knee pain.  He testified that his back pain had increased in severity since the 2009 VA examination.  

At a December 2010 VA examination, the Veteran reported low back pain with occasional radiation to the right lower extremity.  The Veteran denied incapacitating episodes of back pain in the past twelve months.  The examiner reported that the Veteran ambulated with the use of a straight cane and used a lumbosacral spine corset when he left his house.  Range of motion testing of the lumbar spine revealed flexion to 30 degrees, extension to 15 degrees, and left and right lateral rotation to 30 degrees with increasing pain at the end ranges of motion with repetitive testing.  The examiner noted that there was pain, weakness, and a lack of endurance, but no additional limitation of range of motion with repetitive testing.  Physical examination of the spine revealed tenderness of the right lumbosacral paraspinals and guarding.  The examiner noted that the Veteran ambulated with a straight cane and bilateral elastic knee braces.  A January 2010 magnetic resonance imaging of the lumbosacral spine revealed degenerative disc disease/degenerative joint disease at L4-5 and L5-S1 with small herniated nucleus pulposus at L4-5 and with grade I retrolisthesis at L5-S1.  

At a December 2010 VA peripheral nerves examination, the examiner noted that the Veteran ambulated with a cane due to pain and soreness of the right leg and foot.  The Veteran reported low back pain since service increasing in severity in the past three years.  He indicated that he experienced shooting back pain down the right leg.  The examiner noted that the Veteran had ulnar nerve surgery due to numbness in the right fourth and fifth digits.  The Veteran also indicated that he experienced numbness and weakness on the right side of his body.  Detailed reflex examination was symmetrical on the right and left with normal knee jerk, hypoactive ankle jerk, and normal plantar Babinski.  The Veteran reported that he felt plantar stimulation more on the left than right.  Sensory examination of the left lower extremity was normal.  Sensory examination of the right lower extremity revealed decreased pain, pinprick, and light touch on the entire right lower extremity.  The examiner indicated that it was no specific radicular or nerve distribution affected.  Detailed motor examination of the lower extremities was normal.  The examiner specifically reported that in additional to a right ulnar neuropathy, the Veteran had diminished light touch and pinprick on the entire right side including his face, arm, and leg.  The examiner concluded that the Veteran's thoracolumbar spine disability did not result in a nerve dysfunction.  The examiner indicated that the Veteran's reported loss of strength was subjective and the muscle strength was good.  Moreover, the sensory symptoms are not in the distribution of any particular radicle or nerve as the Veteran reported that his entire right side including face and arm felt different than his left side.  The examiner concluded that the Veteran had another neurological deficit that indicated an issue in the brain, and not the spine, to account for the Veteran's symptoms.  The examiner also noted that the Veteran was unemployed due to a lay off at the time of the examination but had worked in a cafeteria until May 2010.  With regard to effects on occupational activities, the examiner indicated that the lumbosacral spine disability caused decreased mobility, problems with lifting and carrying, and pain.  

VA examination outpatient treatment reports dated from March 2005 to July 2010 variously show reports of and treatment for chronic low back pain.   

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).

The Veteran's lumbosacral spine disability has been rated under Diagnostic Code 5003-5242.  38 C.F.R. § 4.71a, (2011).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011).

Disabilities of the spine, including Diagnostic Code 5242 which pertains to degenerative arthritis of the spine, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  The General Rating Formula for rating Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

Additionally, the evidence indicates that the Veteran's disability is currently manifested by disc disease.  The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Veteran contends that his service-connected thoracolumbar spine disability warrants ratings higher than those assigned during the appeal period at issue.


Prior to May 15, 2008

Prior to May 15, 2008, the Board finds that the Veteran's lumbosacral spine disability does not warrant a compensable rating.  At the time of the January 2008 VA examination, there was no evidence of muscle spasm, guarding, localized tenderness, or vertebral fracture.  Moreover, the Veteran's range of motion was normal with 90 degrees of flexion, 30 degrees or extension, and 30 degrees of right and left lateral rotation and right and left lateral flexion.  The combined range of motion was 240 degrees.  There was no evidence of any functional loss which would equate to a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds that the Veteran does not warrant a compensable rating because the range of motion of the lumbosacral spine was normal at the VA examination during the relevant time period at issue.  

Additionally, there was no X-ray evidence of arthritis of the lumbar spine.  Consequently, the Veteran's lumbosacral spine disability does not warrant a compensable rating under Diagnostic Code 5003, as there was no evidence of arthritis during this time period.  

Finally, there was no evidence of disc disease during the relevant time period and a compensable rating under Diagnostic Code 5243 is not for application.  38 C.F.R. § 4.71a (2011).  In any event incapacitating episodes were not shown to warrant a compensable rating.

In sum, the Board finds that the Veteran's lumbosacral spine disability does not warrant a compensable rating for the period prior to May 15, 2008.  The preponderance of the evidence is against the assignment of any higher rating prior to May 15, 2008, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From May 15, 2008, to December 19, 2010

From May 15, 2008, to December 19, 2010, the Board finds that the Veteran's lumbosacral spine disability does not warrant a rating in excess of 20 percent.

The effective date of the increase for the Veteran's lumbosacral spine disability coincides with a VA treatment note indicating that the Veteran had increasing low back pain.  No physical findings such as range of motion testing results were included in the VA outpatient treatment reports.  However, the RO used that date as the effective date of increase.  

At the December 2009 VA examination, range of motion testing revealed flexion to 70 degrees and combined range of motion of the thoracolumbar spine of 200 degrees.  Those findings do not meet the threshold for a 20 percent rating and in fact, equate to only a 10 percent rating.  Moreover, the examiner indicated that the Veteran had pain and lack of endurance but no additional limitation of the range of motion with repetitive motion.  Consequently, there was no evidence of any functional loss which would equate to a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the examiner noted that there was decreased sensation on the right at L4 distribution, no specific nerve was identified and no further findings were reported.  Consequently, the Board finds that a separate rating for neurological manifestations is not warranted because no neurologic diagnosis was provided that would allow the finding of a ratable disability. 

X-rays of the lumbosacral spine taken at the December 2009 VA examination revealed moderate degenerative disc disease at L5-S1 with retrolisthesis.  However, the Veteran specifically denied incapacitating episodes of back pain in the past twelve months and therefore, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2011).  In addition, the 20 percent rating assigned during this period is based, in part, on limitation of motion, and thus cannot be combined with a rating for arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

In sum, the Board finds that the Veteran's lumbosacral spine disability does not warrant a rating in excess of 20 percent for the period prior from May 15, 2008, to December 19, 2010.  The preponderance of the evidence is against the assignment of any higher rating from May 15, 2008, to December 19, 2010, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of December 20, 2010

Since December 20, 2010, the Board finds that the Veteran's lumbosacral spine disability does not warrant a rating in excess of 40 percent.

At the time of the December 2010 VA examination, range of motion testing of the lumbar spine revealed flexion to 30 degrees, extension to 15 degrees, and left and right lateral rotation to 30 degrees with increasing pain at the end ranges of motion with repetitive testing.  Although the range of motion for right and left lateral flexion were absent from the report, because the Veteran has been awarded a 40 percent rating, in order to warrant the next higher rating there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In this case, the examiner indicated that there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine and thus there is no basis to award a rating higher than 40 percent for the relevant time period.  

With regard to a separate rating for neurological manifestations, while there is evidence of a sensory dysfunction on the Veteran's right side, the sensory symptoms were reported to not be in any particular radicle or nerve and the examiner concluded that the Veteran had another neurological deficit that indicated an issue in the brain, and not the spine, to account for the Veteran's neurologic symptoms.  The rationale for that conclusion was based on the Veteran's report of symptoms affecting his entire right side and not just his right leg and foot.  Consequently, the Board finds that a separate rating is not warranted for neurological manifestations of the lumbosacral spine disability because the neurologic manifestations found are shown to not be the result of the service-connected spine disability.  

Finally, while there is evidence of degenerative disc disease, the Veteran denied incapacitating episodes of back pain in the past twelve months and thus a rating in excess of 40 percent for the relevant time period is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

In sum, the Veteran's lumbosacral spine disability does not warrant a rating in excess of 40 percent for the period since December 20, 2010.  The preponderance of the evidence is against the assignment of any higher rating as of December 20, 2010, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected thoracolumbar spine disability markedly interferes with employment, beyond that contemplated in the assigned rating, or causes frequent periods of hospitalization.  Although the most recent VA examiner indicated that the Veteran's lumbosacral spine disability caused decreased mobility, problems with lifting and carrying, and pain, that finding is not tantamount to marked interference with employment and the examiner did not conclude that the service-connected lumbosacral spine disability resulted in marked interference with employment.  Moreover, the service-lumbosacral spine disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine rated 0 percent prior to May 15, 2008; 20 percent from May 15, 2008, to December 19, 2010; and 40 percent since December 20, 2010, is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of service connection for a left knee disability can be reached. 

A remand by the Board confers on the Veteran a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's case was remanded by the Board in November 2010 to obtain a VA examination to determine whether there was any relationship between the Veteran's diagnosed left knee arthritis and service, or a service-connected thoracolumbar spine disability.  The Veteran was afforded a VA examination in December 2010 and the examiner diagnosed the Veteran with osteoarthritis of the left knee.  The examiner opined that because there was no evidence in the service medical records of any knee problems, it was unlikely that osteoarthritis of the left knee was related to service or his service-connected lumbosacral spine disability.  However, the Veteran's service medical records show a report of low back pain radiating to the left leg.  Additionally, while the examiner opined that the left knee disability is not related to the Veteran's service-connected lumbosacral spine disability, the examiner failed to specifically state whether the Veteran's left knee disability was aggravated by his thoracolumbar spine disability.  Because the examiner did not consider the entry in the service medical record showing low back pain radiating to the left leg and because the examiner did not offer an opinion regarding aggravation, another etiology opinion should be obtained.  

Associated with the claims file are VA outpatient treatment reports dated through July 2010.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after July 2010.  

2.  Thereafter, submit the Veteran's claims file to the examiner who conducted the December 2010 VA joints examination.  A complete rationale for any opinion expressed must be provided.  The examiner should review the claims file and note that review in the report. The examiner is requested provide the following information: 

(a) Review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is related to his active service, including reports of low back pain radiating to the Veteran's left leg.

(b) Is it at least as likely as not (50 percent or greater probability) that any left knee disability was caused by a thoracolumbar spine disability? 

(c) Is it at least as likely as not (50 percent or greater probability) that any left knee disability is aggravated by a thoracolumbar spine disability?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


